 106DECISIONSOF NATIONAL LABOR RELATIONS BOARDCrumley Hotel,Inc., d/b/a Holiday Hotel,'andHotel & MotelService Employees Local 24, affiliated with Hotel and Restau-rant Employees and Bartenders International Union, AFL-CIO, PetitionerRiverside Casino Corp.,d/b/a Riverside HotelandHotel &Motel Service Employees Local 24 affiliated with Hotel andRestaurant Employees and Bartenders International Union,AFL-CIO,PetitionerMapes Hotel Corp.,d/b/a Mapes HotelandHotel&Motel Serv-ice Employees Local 24, affiliated with Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO,PetitionerNew Golden Hotel Co.,General Partner,and 24 Limited Part-ners, d/b/a Golden Bank Operating Co., Golden Hotel andGolden CasinoandHotel&Motel Service Employees Local24, affiliated with Hotel and Restaurant Employees and Bar-tenders International Union,AFL-CIO,Petitioner.CasesNos.PO-RC-44420, 20-IBC-4123, 20-IBC-/1/33, and 20-PC-41434.April14, 1961DECISION AND ORDERUpon separate petitions duly fined under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeM. C. Dempster, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employers.3.No question affecting commerce exists concerning the representa-tion of the employees of the Employers within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the reason herein-after indicated.The four Employers, named above, operate hotels in Reno, Nevada.The Petitioner seeks separate residual units of all unrepresented em-ployees of each of the Employers 2 The Employers contend that the1The names of the Employers and the Petitioner appear as amended at the hearing2The Petitioner seeks housekeeping employees, maintenance employees, porters, bell-men, doormen, elevator operators; parlor maids, telephone operators, setup men, roomclerks, and, with certain exclusions, all other unrepresented hotel employees.131 NLRB No. 20. HOLIDAY HOTEL107petitions should be dismissed on the ground that (1) the units soughtare inappropriate, and (2) the petitions insofar as they seek house-keeping employees are barred by a contract between the Reno Em-ployers Council, hereinafter referred to as the Council, and the RenoLocal Joint Executive Board of Bartenders, Culinary and Hotel Serv-iceWorkers, hereinafter referred to as the Joint Board.For the rea-sons stated below, we find that the units sought are inappropriate.'There has been no bargaining history with respect to the employeesof the Employers sought by the Petitioner.However, the Employershave bargained on a multiemployer basis with respect to other oftheir employees.Specifically, the Council has bargained with theJoint Board on behalf of the Employers herein and on behalf of twoother hotels and a considerable number of restaurants and bars locatedin Reno.The Council has negotiated, on behalf of these employers, anumber of contracts with the Joint Board, covering culinary em-ployees, "front help," 4 fountain employees, and bartenders.The firstof these contracts was entered into on July 9, 1949; the most recent ofthese contracts by its terms will expire on August 15, 1961.The agree-ments negotiated by the Council with the Joint Board are binding onall employers represented by the Council, including the Employersherein.The Employers contend that our decision inThe Los Angeles Stat-lerHilton Hotelsis controlling here and that the units sought aretherefore inappropriate.We agree. InLos Angeles Statler Hilton,the petitioner sought separate residual units of all unrepresented em-ployees at two Los Angeles hotels.The employers and intervenorscontended that the units sought were inappropriate on the ground thatthe employers had bargained together with other employers in thearea on a multiemployer basis as to other of their employees.TheBoard dismissed the petition, finding that only a multiemployer unitwas appropriate as to the employees sought.The Board noted thatthe employees sought were "a miscellaneous group of unrepresentedemployees lacking in internal homogeneity or cohesiveness," whoseonly claim to separate identity was that they comprised all the un-represented employees of each of the employers involved in the pro-ceeding.As the bargaining as to the represented employees of theemployers had been multiemployer in scope, the Board concludedthat the remaining miscellaneous group of employees, in order to beresidual,must be coextensive in scope with the multiemployer unit,and not merely coextensive with a single employer's operations.I In view of this finding,we find it unnecessary to consider the contract-bar contentionadvanced by the Employers4 This category of employees includes waiters,waitresses,bus boys,cashiers,andcheckers.129 NLRB 1349. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARLThe Petitioner here seeks a miscellaneous group of employees, lack-ing in internal homogeneity or cohesiveness.Their only claim to sepa-rate identity is that they comprise all the unrepresented employeesof the Employers involved in the instant proceeding.However, as toother employees of the Employers, there is a well-established multi-employer bargaining history.The units of employees sought are co-extensive with the particular employer's operations but are not coex-tensive with the multiemployer unit.They are thus only a segmentof the residual group.Accordingly, as the units sought do not con-stitute appropriate units, we shall dismiss the petitions herein.'[The Board dismissed the petitions.]6In a supplemental brief to the Board, the Petitioner seeks to distinguish LosAngelesStatler Hiltonon the ground that in that case there was multiemployer bargaining as toa large majority of the employers'employees while here multiemployer bargaining hastaken place only with respect to a minority of employees,and thus the units sought are"principal"bargaining units and not, as inLos Angeles Statler Hilton,"residual"units.As the record here does not disclose the percentage of employees with respect to whomthere had been multiemployer bargaining, or that the units sought are composed of amajority of the employees of each Employer,we do not pass on the validity of thealleged distinction.Hoechst Chemical CorporationandBakery,Food, Dairy, Bev-erage and Miscellaneous Drivers, Advance Salesmen, Ware-housemen and Helpers Local Union No. 64, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,.Petitioner.Case No. 1-RC-6229.April14, 1961DECISION AND DIRECTION OF ELECTIONUpon a petitionduly filedunder Section 9(c) of the NationalLaborRelations Act, a hearing was held beforeAlvinM. Glazerman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error andare herebyaffirmed.'Pursuant to the provisions of Section 3(b) ofthe Act, the Boardhas delegated its powers in connectionwiththis case to a three-member panel[Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds :1.TheEmployer is engaged in commercewithin themeaning of theAct.'The Intervenor, Textile Workers Union of America, AFL-CIO, was allowed to inter-vene on the basis of a contract interest.The Employer and the Intervenor moved that the petition be dismissed because it con-tained a false statement that there was no currently recognized bargaining agent,whereas the Intervenor was so recognized.The Petitioner maintained that the error wasinadvertent,and that it took steps to make correction before the hearing.We find thatnone of the parties was prejudiced by the error,and this joint motion to dismiss istherefore hereby denied.131 NLRB No. 21.